Case 1:16-cv-00671-RM-NRN Document 296-15 Filed 05/10/19 USDC Colorado Page 1 of 4




       EXHIBIT 15
Case 1:16-cv-00671-RM-NRN Document 296-15 Filed 05/10/19 USDC Colorado Page 2 of 4




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

    Civil Case No. 16-cv-00671-RM-NRN
    Consolidated for Settlement Approval with Civil Case No. 17-cv-01602-RM-NRN

    ISABEL VALVERDE ET AL.,

            Plaintiffs,
    v.

    XCLUSIVE STAFFING, INC., ET AL,

            Defendants.


                  DECLARATION OF ATTORNEY DAVID H. SELIGMAN


            I, David H. Seligman, declare that the following is true and correct based upon my

    personal knowledge:

         1. I am attorney for the Plaintiffs in the above-captioned action.

         2. I graduated from Williams College in 2005 and received my law degree cum laude from

            Harvard Law School in 2010.

         3. I have been practicing law since 2010.

         4. I am the Director and an attorney at Towards Justice, a non-profit legal organization.

         5. Before working at Towards Justice, I was a staff attorney at the National Consumer Law

            Center where I litigated and advocated on behalf of low-income consumers with a

            particular focus on class actions.

         6. Plaintiff’s counsel are committed to advancing all costs of this litigation.

         7. I have spent over 100 hours investigating this case.

                                                      1
Case 1:16-cv-00671-RM-NRN Document 296-15 Filed 05/10/19 USDC Colorado Page 3 of 4




       8. I am counsel of record in the following cases: Gentry, et al v. National Multi List Service,

          Inc., et al, 14-cv-00858-PAB-KMT (D. Colo.); Avendano v. Averus, Inc. et al, 14-cv-

          01614-CMA-MJW (D. Colo.); Garza v. Western Stone of Lyons, LLC et al., 14-cv-

          01953-REB-NYW (D. Colo.); Menocal et al v. The GEO Group, Inc., 14-cv-02887-JLK

          (D. Colo.); Beltran v. Noonan et al, 14-cv-03074-CMA-CBS (D. Colo.); Rojas et al v.

          Westco Framers LLC et al, 15-cv-00168-WJM-KLM (D. Colo.); Llacua et al v. Western

          Range Association et al, 15-cv-01889-REB-CBS (D. Colo.); HISPANIC AFFAIRS

          PROJECT , et al v. PEREZ, et al, 15-cv-01562-BAH (D.D.C.); Castillo v. Western

          Range Association et al, 16-cv-00237-RCJ-VPC (D. Nev.); Valverde v. Xclusive

          Staffing, Inc. et al, 16-cv-00671-RM-MJW (D. Colo.); Solis et al v. Circle Group, LLC,

          1:16-cv-01329-RBJ (D. Colo.); Heredia v. Lorentz, et al., 2013CV032542 (Colo. Dist.

          Ct.); and Bautista v. Carl Karcher Enterprises LLC, No.BC649777 (Cal. Super. Ct.);

          Trejo et al v. Xclusive Staffing, Inc. et al, 2017cv01602 (D. Colo.); Miles v. BKP Inc. et

          al, 2018cv01212 (D. Colo.).

       9. Many of these cases are putative or certified class or collective actions.

       10. The vast majority of these cases allege federal and/or state claims on behalf of low-wage,

          often Spanish speaking, workers.

       11. Plaintiffs’ counsel’s retainer agreement with Plaintiff allows counsel to recover attorney’s

          fees only if Plaintiffs prevail.

          I declare under penalty of perjury that the foregoing is true and correct to the best of my

    knowledge.

    Executed on May 8, 2019.


                                                    2
Case 1:16-cv-00671-RM-NRN Document 296-15 Filed 05/10/19 USDC Colorado Page 4 of 4




    s/David H. Seligman
    David H. Seligman, Attorney for Plaintiffs




                                                 3
